                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:97-cr-00040-FDW
 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )
                                               )
 (11) JOSE NACACIO AMU,                        )                      ORDER
 a/k/a Amu,                                    )
                                               )
        Defendant.                             )
                                               )

       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release (Doc. No. 630). Also before the Court are two Motions to Appoint Counsel (Doc. Nos.

617, 627).

       The Court hereby ORDERS the Government to respond to Defendant’s motion. The

Government shall have thirty (30) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       With respect to the Motions to Appoint Counsel, criminal defendants have no right to

counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-FDW, 2020

WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-00008-1, 2012

WL 113392, at *1 (W.D. Va. Jan. 13, 2012).            Defendant has not shown extraordinary

circumstances warranting the appointment of counsel at this time.

       Accordingly, Defendant’s Motions to Appoint Counsel (Doc. Nos. 617, 627) are DENIED.

The Court will DEFER ruling on Defendant’s Motion for Compassionate Release until after the

Government files its Response.

                                               1



        Case 3:97-cr-00040-FDW Document 631 Filed 07/10/20 Page 1 of 2
IT IS SO ORDERED.


                       Signed: July 10, 2020




                                  2



 Case 3:97-cr-00040-FDW Document 631 Filed 07/10/20 Page 2 of 2
